DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 13-14, in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that the alleged technical feature of the one-component thermosetting epoxy resin adhesive of claim 1 is patentable over Morgan, that thus, the technical feature makes a contribution over the prior art and is a special technical feature, and that accordingly, unity of invention is present.  This is not found persuasive because the inventions of Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical because even though the inventions of these groups require the technical feature of the one-component thermosetting epoxy resin adhesive of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morgan et al. (EP 1174481 A2, cited in IDS). Morgan teaches a one-component thermosetting epoxy resin adhesive [0009, 0010] comprising a) at least one epoxy resin [0010] having an average of more than one epoxy group per molecule [0017], at least one [0010] latent [0021-0026] curing agent [0010] for epoxy resins [0020], and a filler [0010] that is optionally silica aerogel [0032], wherein the % by weight of the filler bring the total % by 
Morgan does not teach a specific embodiment wherein the one-component thermosetting epoxy resin adhesive further comprises c) 2-7% by weight of aerogel particles, based on a total weight of the one-component thermosetting epoxy resin adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s silica aerogel as Morgan’s filler and to optimize the amount of Morgan’s filler in Morgan’s one-component thermosetting epoxy resin adhesive to be from 2% to 7% by weight, which would read on the limitation wherein the one-component thermosetting epoxy resin adhesive further comprises c) 2-7% by weight of aerogel particles, based on a total weight of the one-component thermosetting epoxy resin adhesive as claimed. One of ordinary skill in the art would have been motivated to select Morgan’s silica aerogel as Morgan’s filler because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining 

The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden. This is not found persuasive the instant application is a national stage application of a PCT application, which means that restriction practice in the instant application follows PCT Rules 13.1 and 13.2, which do not require that there would need to be a serious burden in order for restriction to be proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed 06/25/2021.
In the amendments filed on 06/25/2021, claims 15-21 are new and pertain to the one-component thermosetting epoxy resin adhesive as claimed in claim 6. Claims 15-21 are therefore placed in elected Group I.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (EP 1174481 A2, cited in IDS).
Regarding claims 1 and 7, Morgan teaches a one-component thermosetting epoxy resin adhesive [0009, 0010] comprising a) at least one epoxy resin [0010] having an average of more than one epoxy group per molecule [0017], at least one [0010] latent [0021-0026] curing agent [0010] for epoxy resins [0020], and a filler [0010] that is optionally silica aerogel [0032], wherein the % by weight of the filler bring the total % by weight of the one-component thermosetting epoxy resin adhesive to 100% by weight, wherein the one-component thermosetting epoxy resin adhesive comprises 40% to 60% by weight of the at least one epoxy resin, 5% to 20% by weight of the at least one latent curing agent, 2% to 20% by weight of at least one cross-linking agent, 5% to 25% by weight of an impact-modifying agent, and a catalytic amount, e.g., 0.05% to 0.2% by weight of a catalyst [0010], which means that the amount of Morgan’s filler that is optionally silica aerogel is less than 48% by weight, which reads on c) less than 48% by weight of aerogel particles, based on a total weight of the one-component thermosetting epoxy resin adhesive. The % by weight is based on the following calculation: 100% - 
Morgan does not teach a specific embodiment wherein the one-component thermosetting epoxy resin adhesive further comprises c) 2-7% by weight of aerogel particles, based on a total weight of the one-component thermosetting epoxy resin adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s silica aerogel as Morgan’s filler and to optimize the amount of Morgan’s filler in Morgan’s one-component thermosetting epoxy resin adhesive to be from 2% to 7% by weight, which would read on the limitation wherein the one-component thermosetting epoxy resin adhesive further comprises c) 2-7% by weight of aerogel particles, based on a total weight of the one-component thermosetting epoxy resin adhesive as claimed. One of ordinary skill in the art would have been motivated to select Morgan’s silica aerogel as Morgan’s filler because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component thermosetting epoxy resin adhesive such that Morgan’s filler is a non-reactive solid and adjusts rheology of Morgan’s one-component thermosetting epoxy resin adhesive to some extent because Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] comprises a filler [0010] that is optionally silica aerogel [0032], and that the filler is a non-reactive solid added to adjust rheology [0032]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). One of ordinary 
 Morgan does not teach that the one-component thermosetting epoxy resin adhesive has a viscosity of 1000-4000 Pa·s at 25°C, as determined by oscillography using a rheometer with a heatable plate, the rheometer is MCR 301 available from Anton Paar, and rheometer conditions include a 1000 μm gap, a measurement plate diameter of 25 mm, plate/plate, deformation 0.01 at 5 Hz, and a temperature of 25°C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the viscosity of Morgan’s one-component thermosetting epoxy resin adhesive at 25°C ± 1°C to be 2,000,000 to 3,000,000 cP, 
Regarding claim 2, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s silica aerogel as Morgan’s filler and to optimize the amount of Morgan’s filler in Morgan’s one-component thermosetting epoxy resin adhesive to be from 2% to 7% by weight. Morgan therefore renders obvious the limitation wherein the one-component thermosetting epoxy resin adhesive comprises amorphous silicon dioxide as claimed.
Regarding claim 5, Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] further comprises one or more impact-modifying agents [0010] or toughener [0028], which reads on the limitation wherein the one-component 
Regarding claim 8, Morgan teaches that the at least one [0010] latent [0021-0026] curing agent [0010] is optionally dicyandiamide [0025].
Morgan does not teach a specific embodiment wherein the at least one latent curing agent is selected from the claimed latent curing agents. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s dicyandiamide as Morgan’s at least one latent curing agent. One of ordinary skill in the art would have been motivated to do so because Morgan teaches that a preferred latent curing agent is dicyandiamide and that dicyandiamide is a preferred latent curing agent because it is expensive, exhibits excellent latency at temperatures below 149°C, and exceptional catalytic activity at higher temperatures to provide excellent final cure properties [0025].
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Morgan, namely that the aerogel particles are effective to increase washout resistance of the one-component thermosetting epoxy resin adhesive. However, Morgan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component thermosetting epoxy resin adhesive as claimed in claim 1 as explained above. Furthermore, the instant application recites that it is apparent from table 2 that adequate washout resistance is not achieved when less than 2% by weight of aerogel particles is used (p. 27, l. 2-3). Therefore, the claimed physical properties would naturally arise from the one-component thermosetting epoxy resin adhesive that is rendered obvious by 
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Morgan, namely that the aerogel particles are effective to increase impact peel, I-peel, strength to ISO 11343, of the one-component thermosetting epoxy resin adhesive. However, Morgan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component thermosetting epoxy resin adhesive as claimed in claim 1 as explained above. Furthermore, the instant application recites that if the proportion is 2-5% by weight, preferably 2-4% by weight, especially 3-4% by weight, of aerogel particles, based on the total weight of the one-component thermosetting epoxy resin adhesive, this is conducive to high impact peel strength values (p. 5, l. 23-26), and that it has been found that, surprisingly, compositions containing 3.3% by weight of aerogel particles have high impact peel strength values at 30°C compared to compositions containing zero or 1.6% by weight of aerogel particles (p. 27, l. 9-12). Therefore, the claimed physical properties would naturally arise from the one-component thermosetting epoxy .

Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (EP 1174481 A2, cited in IDS) as applied to claim 1, and further in view of Cui et al. (CN 106520077 A, machine translation in English used for citation).
Regarding claims 3 and 4, Morgan renders obvious the one-component thermosetting epoxy resin adhesive as claimed in claim 1 as explained above. Morgan teaches that the filler [0010] is optionally silica aerogel [0032].
Morgan does not teach that a particle density of the aerogel particles is 90-200 kg/m3 and that the aerogel particles have an average particle size of 0.01-5 mm. However, Cui teaches SiO2 aerogel particles [Abstract, 0009, 0010, 0015] that have a particle size of 0.5-5 mm and a bulk density of 40-150 kg/m3 [0015] and that are present in a phase change energy storage fiber/SiO2 aerogel composite felt that further comprises a binder and a curing agent [Abstract, 0009], wherein the binder is water-based epoxy resin emulsion [0015, 0034], wherein the use of the curing agent can cure 3 to substitute for Morgan’s filler that is optionally silica aerogel, which would read on the limitation wherein a particle density of the aerogel particles is 40-150 kg/m3 and wherein the aerogel particles have an average particle size of 0.5-5 mm, which would read on the claimed ranges with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because Cui teaches that the SiO2 aerogel particles [Abstract, 0009, 0010, 0015] that have a particle size of 0.5-5 mm and a bulk density of 40-150 kg/m3 [0015] are beneficial for being hydrophobic SiO2 aerogel particles [0031], which would have been desirable for Morgan’s one-component thermosetting epoxy resin adhesive because Morgan teaches that the one-component thermosetting epoxy resin adhesive is for bonding automotive SMC and BMC joints rapidly [0009], wherein SMC is a sheet compound usually reinforced with glass fiber, BMC is a bulk material reinforced with fiber strands, and automotive parts are usually molded from SMC by hot pressing and from BMC by hot-pressing or injection molding [0002], which means that it would have been desirable for Morgan’s one-component thermosetting epoxy resin adhesive to not absorb water, and hydrophobicity would help prevent absorption of water.

s 6 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (EP 1174481 A2, cited in IDS) as applied to claim 5, and further in view of Kramer et al. (US 2009/0264558 A1).
Regarding claim 6, Morgan renders obvious the one-component thermosetting epoxy resin adhesive as claimed in claim 5 as explained above. Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] comprises one or more impact-modifying agents [0010] or toughener [0028].
Morgan does not teach that the at least one toughness improver D is a terminally blocked polyurethane polymer D1, a terminally blocked polyurethane prepolymer of the formula (I) as claimed. However, Kramer teaches an end-capped polyurethane prepolymer of the formula 
    PNG
    media_image1.png
    235
    689
    media_image1.png
    Greyscale
 [0012], wherein R1 is a linear or branched polyurethane prepolymer terminated by n+m isocyanate groups, after removal of all of the terminal isocyanates groups, the moieties R2, independently of one another, are a capping group, or a group of the formula 
    PNG
    media_image2.png
    69
    195
    media_image2.png
    Greyscale
, and the moieties R3, independently of one another, are a capping group, or are a group of the formula 
    PNG
    media_image3.png
    69
    194
    media_image3.png
    Greyscale
 [0013], wherein in each case, R4 and R4’ is a moiety of an aliphatic, cycloaliphatic, aromatic, or araliphatic epoxide containing a primary or secondary hydroxyl group, after the removal of the hydroxide and epoxide groups, and p is 1, 2, or 3, and r is 1, 2, or 3 [0014], wherein, in each case n and m is a value from 1 2 differs from R3 [0015], wherein R2 and/or R3 are moieties selected from the group consisting of 
    PNG
    media_image4.png
    812
    548
    media_image4.png
    Greyscale
 [0018], wherein in each case, R5, R6, R7, and R8, independent of the others, is either an alkyl or cycloalkyl or aryl or aralkyl or arylalkyl group, or R5 together with R6, or R7 together with R8 forms a portion of an optionally 4- to 7-membered ring [0019], wherein in each case, R9, R9’, and R10, independently of the others, is an alkyl or aralkyl or aryl or arylalkyl group, or is an alkyloxy or aryloxy or aralkyloxy group, and R11 is an alkyl group [0020], wherein in each 12, R13, and R14, independently of the others, is an alkylene group having 2 to 5 carbon atoms and, if appropriate, having double bonds or substitution, or is a phenylene group, or is a hydrogenated phenylene group [0021], wherein in each case, R15, R16, and R17, independently of the others, is H, or is an alkyl group, or is an aryl group or an aralkyl group, and R18 is an aralkyl group or is a mono- or polynuclear substitute or unsubstituted aromatic group which, if appropriate, has aromatic hydroxyl groups [0022], wherein the broken lines in the formulae in each case represent the bond between the respective substituent and the associated molecular moiety [0023], wherein the end-capped polyurethane prepolymer is present in a heat-curing epoxy resin composition [0011] that further comprises [0093] at least one epoxy resin having an average of more than one epoxide group per molecule [0094] and at least one latent curing agent [0096] and that is a one-component thermosetting epoxy resin adhesive [0153]. Morgan and Kramer are analogous art because both references are in the same field of endeavor of a one-component thermosetting epoxy resin adhesive comprising at least one epoxy resin having an average of more than one epoxy group per molecule, at least one latent curing agent for epoxy resins, and at least one toughness improver. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s end-capped polyurethane prepolymer of the formula 
    PNG
    media_image1.png
    235
    689
    media_image1.png
    Greyscale
, wherein R1 is a linear or branched polyurethane prepolymer terminated by n+m isocyanate groups, after removal of all of the terminal isocyanates groups, the moieties R2, independently of one another, are a 
    PNG
    media_image2.png
    69
    195
    media_image2.png
    Greyscale
, and the moieties R3, independently of one another, are a capping group, or are a group of the formula 
    PNG
    media_image3.png
    69
    194
    media_image3.png
    Greyscale
, wherein in each case, R4 and R4’ is a moiety of an aliphatic, cycloaliphatic, aromatic, or araliphatic epoxide containing a primary or secondary hydroxyl group, after the removal of the hydroxide and epoxide groups, and p is 1, 2, or 3, and r is 1, 2, or 3, wherein, in each case n and m is a value from 1 to 7, with the proviso that 2≤(m+n)≤8, a further proviso is that R2 differs from R3, wherein R2 and/or R3 are moieties selected from the group consisting of 
    PNG
    media_image4.png
    812
    548
    media_image4.png
    Greyscale
, wherein in each case, R5, R6, R7, and R8, independent of the others, is either an alkyl or cycloalkyl or aryl or aralkyl or arylalkyl group, or R5 together with R6, or R7 together with R8 forms a portion of an optionally 4- to 7-membered ring, wherein in each case, R9, R9’, and R10, independently of the others, is an alkyl or aralkyl or aryl or arylalkyl group, or is an alkyloxy or aryloxy or aralkyloxy group, and R11 is an alkyl group, wherein in each case, R12, R13, and R14, independently of the others, is an alkylene group having 2 to 5 carbon atoms and, if appropriate, having double bonds or substitution, or is a phenylene group, or is a 15, R16, and R17, independently of the others, is H, or is an alkyl group, or is an aryl group or an aralkyl group, and R18 is an aralkyl group or is a mono- or polynuclear substitute or unsubstituted aromatic group which, if appropriate, has aromatic hydroxyl groups, wherein the broken lines in the formulae in each case represent the bond between the respective substituent and the associated molecular moiety, to substitute for Morgan’s one or more impact-modifying agents or toughener, which would read on the limitation wherein the at least one toughness improver D is a terminally blocked polyurethane polymer D1, a terminally blocked polyurethane prepolymer of the formula (I) as claimed. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the end-capped polyurethane prepolymer of the formula 
    PNG
    media_image1.png
    235
    689
    media_image1.png
    Greyscale
 [0012] is beneficial for giving impact resistance that is higher than that obtained using polyurethane prepolymers known from the prior art, capped symmetrically [0009], for leading to improved impact resistances in epoxy resin compositions, in particular, at low temperatures [0008], and for being useful in a heat-curing epoxy resin composition [0011] that further comprises [0093] at least one epoxy resin having an average of more than one epoxide group per molecule [0094] and at least one latent curing agent [0096] and that is a one-component thermosetting epoxy resin adhesive [0153], which would have been desirable for Morgan’s the one or more impact-modifying agents or toughener in Morgan’s one-component thermosetting epoxy resin adhesive because Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 
Regarding claim 15, Morgan teaches that the at least one [0010] latent [0021-0026] curing agent [0010] is optionally dicyandiamide [0025], which optionally reads on the limitation wherein the at least one curing agent includes dicyandiamide as claimed.
Morgan does not teach a specific embodiment wherein the at least one curing agent includes dicyandiamide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s dicyandiamide as Morgan’s at least one latent curing agent, which would read on the limitation wherein the at least one curing agent includes dicyandiamide as claimed. One of ordinary skill in the art would have been motivated to do so because Morgan teaches that a preferred latent curing agent is dicyandiamide and that dicyandiamide is a preferred latent curing agent because it is expensive, exhibits excellent latency at temperatures below 149°C, and exceptional catalytic activity at higher temperatures to provide excellent final cure properties [0025].
Regarding claim 16, Morgan teaches that the one-component thermosetting epoxy resin adhesive comprises 5% to 20% by weight of the at least one latent curing agent [0010], which reads on the limitation wherein an amount of the at least one latent curing agent is 5-20% by weight, based on the total weight of the one-component thermosetting epoxy resin adhesive.
Morgan does not teach with sufficient specificity wherein an amount of the at least one latent curing agent is 1-8% by weight, based on the total weight of the one-
Regarding claim 17, Morgan teaches that the at least one epoxy resin [0010] is optionally a diglycidyl ether of bisphenol A that is DER-331 from Dow Chemical Co. [0015]. The instant application recites that preferred liquid epoxy resins (p. 4, l. 3) are diglycidyl ethers of bisphenol A (p. 4, l. 7), and that such liquid resins are available, for example, as D.E.R.TM 331 (Dow) (p. 4, l. 10-11. Morgan’s teachings therefore optionally 
Morgan does not teach a specific embodiment wherein the at least one epoxy resin includes a liquid epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s diglycidyl ether of bisphenol A that is DER-331 from Dow Chemical Co. as Morgan’s at least one epoxy resin, which would read on the limitation wherein the at least one epoxy resin includes a liquid epoxy resin as claimed. One of ordinary skill in the art would have been motivated to so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component thermosetting epoxy resin adhesive with a similar ability to be used as an adhesive because Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] comprises a) at least one epoxy resin [0010] having an average of more than one epoxy group per molecule [0017], and that the at least one epoxy resin [0010] is optionally a diglycidyl ether of bisphenol A that is DER-331 from Dow Chemical Co. [0015]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 18, Morgan teaches that the one-component thermosetting epoxy resin adhesive comprises 40% to 60% by weight of the at least one epoxy resin [0010], which reads on the limitation wherein a proportion of the at least one epoxy resin is in a range of from 40% to 60% by weight, based on the total weight of the one-component thermosetting epoxy resin adhesive as claimed.

Morgan does not teach a specific embodiment wherein the one-component thermosetting epoxy resin adhesive further comprises at least one filler that is not the aerogel particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two or more of Morgan’s fillers that comprise Morgan’s silica aerogel as Morgan’s filler and to optimize the amount of Morgan’s silica aerogel in Morgan’s one-component thermosetting epoxy 
Regarding claim 20, Morgan teaches that the filler may comprise one or more fillers [0010] that optionally comprise silica aerogel [0032], wherein the % by weight of the filler bring the total % by weight of the one-component thermosetting epoxy resin adhesive to 100% by weight, wherein the one-component thermosetting epoxy resin adhesive comprises 40% to 60% by weight of the at least one epoxy resin, 5% to 20% by weight of the at least one latent curing agent, 2% to 20% by weight of at least one cross-linking agent, 5% to 25% by weight of an impact-modifying agent, and a catalytic amount, e.g., 0.05% to 0.2% by weight of a catalyst [0010], which means that the amount of Morgan’s silica aerogel is less than 48% by weight, which optionally reads on the limitation wherein the one-component thermosetting epoxy resin adhesive further comprises at least one filler that is not the aerogel particles as claimed. The % by weight is based on the following calculation: 100% - 40% - 5% - 2% - 5% = 48%. As explained above for 19, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two or more of Morgan’s fillers that comprise Morgan’s silica aerogel as Morgan’s filler and to optimize the amount of Morgan’s silica aerogel in Morgan’s one-component thermosetting epoxy 
Morgan does not teach a specific embodiment wherein an amount of the at least one filler is 5-40% by weight, based on the total weight of the one-component thermosetting epoxy resin adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two or more of Morgan’s fillers that comprise Morgan’s silica aerogel as Morgan’s filler, to optimize the amount of Morgan’s silica aerogel in Morgan’s one-component thermosetting epoxy resin adhesive to be from 2% to 7% by weight, and to optimize the amount of Morgan’s one or more fillers that are not silica aerogel in Morgan’s one-component thermosetting epoxy resin adhesive to be from 4% to 40% by weight, which would read on the limitation wherein an amount of the at least one filler is 5-40% by weight, based on the total weight of the one-component thermosetting epoxy resin adhesive as claimed. One of ordinary skill in the art would have been motivated to select Morgan’s silica aerogel as Morgan’s filler because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component thermosetting epoxy resin adhesive such that Morgan’s filler is a non-reactive solid and adjusts rheology of Morgan’s one-component thermosetting epoxy resin adhesive to some extent because Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] comprises a filler [0010], that the filler may comprise one or more fillers [0010] that optionally comprise silica aerogel [0032], and that the filler is a 
Regarding claim 21, Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] comprises 5 to 25% by weight of one or more impact-modifying agents [0010] or toughener [0028]. As explained above for claim 6, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s end-capped polyurethane prepolymer of the formula shown above to substitute for Morgan’s one or more impact-modifying agents or toughener, which renders obvious the limitation wherein a proportion of the terminally blocked polyurethane prepolymer of the formula (I is in a range of from 5% to 25% by weight, based on the total weight of the one-component thermosetting epoxy resin adhesive.
Morgan does not teach that a proportion of the terminally blocked polyurethane prepolymer of the formula (I) is in a range of from 20% to 40% by weight, based on the total weight of the one-component thermosetting epoxy resin adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s end-capped polyurethane prepolymer of the formula shown above to substitute for Morgan’s one or more impact-modifying agents or toughener, and to optimize the amount of Kramer’s end-capped polyurethane prepolymer in Morgan’s one-component thermosetting epoxy resin adhesive to be from 20 to 25% by weight, which would read on the limitation wherein a proportion of the terminally blocked polyurethane prepolymer of the formula (I) is in a range of from 20% to 25% by weight, based on the total weight of the one-component thermosetting epoxy .

Response to Arguments
Applicant’s arguments, see p. 9, filed 06/25/2021, with respect to the objection to claims 1-8 and 13-14 have been fully considered and are persuasive.  The objection to claims 1-8 and 13-14 has been withdrawn. 
Applicant’s arguments, see p. 9, filed 06/25/2021, with respect to the rejection of claims 1-8 and 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 1-8 and 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that there is no reasonable expectation of success in arriving at the claimed aerogel particles because Morgan’s silica aerogel is disclosed in a laundry list that includes other fillers, Morgan does not disclose or suggest a preference for or significance of silica aerogel or use it in the examples, and thus, Morgan would not have predictably led one skilled in the art to select silica aerogel from among the fillers disclosed in Morgan (p. 9-10), one of ordinary skill in the art would have had a reasonable expectation of success in arriving .
In response to the applicant’s argument that Morgan would not have predictably led one skilled in the art to the claimed range of 2-7% by weight of aerogel particles 
In response to the applicant’s argument that there is no evidence of record to show that one skilled in the art would have had a reasonable expectation of success in formulating the claimed composition because in view of the huge disparity in the claimed range and the amount of fillers in Morgan’s example, the Office Action has not articulated why one skill in the art would have had a reasonable expectation of success in formulating a composition having a viscosity of 1000-4000 Pa·s at 25°C (p. 11), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the viscosity of Morgan’s one-component thermosetting epoxy resin adhesive at 25°C ± 1°C to be 2,000,000 to 3,000,000 cP, which would read on the limitation wherein the one-component thermosetting epoxy resin adhesive has a viscosity of 2000-3000 Pa·s at 25°C as claimed. One of ordinary skill in the art would have had a reasonable expectation of success in doing so and one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the suitability of Morgan’s one-component thermosetting epoxy resin adhesive for being used as a one-part epoxy adhesive for bonding automotive SMC joints because Morgan teaches that the one-component thermosetting 
In response to the applicant’s argument that there is no evidence of record to show that one skilled in the art would have had a reasonable expectation of success in formulating the claimed composition because in view of the huge disparity in the claimed range and the amount of fillers in Morgan’s example, the Office Action has not articulated why one skill in the art would have had a reasonable expectation of success in formulating a composition having 2-7% by weight of aerogel particles (p. 11), one of ordinary skill in the art would have had a reasonable expectation of success in selecting Morgan’s silica aerogel as Morgan’s filler and optimizing the amount of Morgan’s filler in Morgan’s one-component thermosetting epoxy resin adhesive to be from 2% to 7% by weight, which would read on the limitation wherein the one-component thermosetting epoxy resin adhesive further comprises c) 2-7% by weight of aerogel particles, based on a total weight of the one-component thermosetting epoxy resin adhesive as claimed. This is because Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] comprises a filler [0010] that is optionally silica aerogel [0032], that the filler is a non-reactive solid added to adjust rheology [0032], that the % by 
In response to the applicant’s argument that the above deficiencies in Morgan and the Office Action are not cured by Cui or Kramer (p. 11), Morgan does not have the deficiencies referred to by the applicant as explained above in response to the applicant’s arguments with respect to Morgan.

Applicant’s arguments, see p. 13, filed 06/025/2021, with respect to new claims 15-21 have been fully considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767